Case:18-05191-EAG13 Doc#:235-3 Filed:08/12/20 Entered:08/12/20 22:17:51                                        Desc:
                   Exhibit Order Setting Hearing Page 1 of 1


On Tuesday, July 21, 2020, 09:49:52 AM GMT-4, <noreply@ramajudicial.pr> wrote:



 COMMONWEALTH OF PUERTO RICO
 GENERAL COURT OF JUSTICE
 COURT OF FIRST INSTANCE
 BAYAMÓN SUPERIOR PART

 CRUZ NIEVES, JORANNIE                                 CASE NO.                          D CU2016-0610
 PLAINTIFF                                             ROOM NO.                          3002
 VS                                                    RE:                               CUSTODY
 NEVAREZ BRUNO, PEDRO J.
 DEFENDANT
 NOTIFICATION

 TO:      ATTY. BERRÍOS MORALES, BRENDA
          BBMLEGAL@YAHOO.COM


        ATTY. GARCÍA GARCÍA, JOSÉ ALBERTO
        JALBERTOGARCIAGARCIA@GMAIL.COM
        ATTY. SANTIAGO RIVERA, HÉCTOR
        SUALAW@YAHOO.COM


 THE UNDERSIGNING CLERK CERTIFIES AND NOTIFIES YOU THAT REGARDING THE
 MOTION FOR REMEDIES FOR PAYMENT OF LEGAL FEES, THIS COURT ISSUED AN
 ORDER OF JULY 16, 2020.

 THE RULING IS TRANSCRIBED BELOW:

 THE TERM EXPIRED ON JULY 15, 2020. HEARING ON DEFAULT OF LEGAL
 FEES. OCTOBER 27, 2020, 10:00 AM.

                                                                               SGN. KATHERINE HOFFMAN EGOZCUE
                                                                               JUDGE

 SINCE YOU ARE A PARTY OR ITS LEGAL REPRESENTATION IN THE CASE SUBJECT TO
 THIS ORDER, YOU MAY FILE A RECOURSE OF APPEAL, REVIEW, OR CERTIORARI,
 PURSUANT TO PROCEEDURES AND WITHIN THE TERM ESTABLISHED BY LAW, RULE, OR
 REGULATION.

 I CERTIFY THAT THE JUDGMENT ISSUED BY THE COUR WAS DULY REGISTERED AND
 FILED IN RECORDS TODAY JULY 21, 2020 AND THAT A COPY OF THIS NOTIFICATION
 WAS SENT TO THE PERSONS INDICATED ABOVE, TO THEIR ADDRESSES REGISTERED
 IN THE CASE PURSUANTO TO THE APPLICABLE RULE. ON THIS SAME DATE A COPY OF
 THE NOTIFICATION WAS FILED IN RECORDS.

 IN BAYAMON, PUERTO RICO, ON JULY 21, 2020.

 LAURA SANTA SÁNCHEZ                                  BY: F/ DIANA RIVERA CRUZ
 NAME OF REGIONAL CLERK                               NAME AND SIGNATURE OF THE DEPUTY COURT CLERK

 OAT1812-Unique Notification Form – Judgments, Resolutions, Orders and Minutes (November 2016)


Certified to be a true and exact translation from the source text in Spanish to the target language English.
11/AUGUST/2020� Pura Reyes Gilestra-ATA # 244688/NAJIT # 3449 � Translations & More: 787-637-4906
